Citation Nr: 1814794	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  16-34 857	)	DATE
	)
	)
On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for left leg varicose veins.

2.  Entitlement to service connection for bilateral upper extremity and bilateral lower extremity cold weather injuries.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for asbestosis.

6.  Entitlement to service connection for an acquired psychiatric disability.

7.  Entitlement to service connection for anemia.


REPRESENTATION

Veteran represented by:	John P. Dorrity, Agent
ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1948 to August 1952.

These matters are before the Board of Veterans' Appeals (Board) on appeal from February 2016, August 2016, and July 2017 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

On each pertinent VA Form 9 (in July 2016, September 2016, and August 2017 respectively), the Veteran requested a hearing before the Board.  However, in a statement received in February 2018, he withdrew such request.


FINDING OF FACT

In a February 2018 written statement, prior to the promulgation of a decision in the appeal in the matters, the Veteran stated that he wished to withdraw his appeal as to all issues currently on appeal [i.e., entitlement to service connection for left leg varicose veins, entitlement to service connection for bilateral upper extremity and bilateral lower extremity cold weather injuries, entitlement to service connection for tinnitus, entitlement to service connection for bilateral hearing loss, entitlement to service connection for asbestosis, entitlement to service connection for an acquired psychiatric disability, and entitlement to service connection for anemia]; there is no question of fact or law in these matters remaining for the Board to consider.





CONCLUSION OF LAW

The criteria for withdrawal of an appeal are met as to the claims seeking entitlement to service connection for left leg varicose veins, entitlement to service connection for bilateral upper extremity and bilateral lower extremity cold weather injuries, entitlement to service connection for tinnitus, entitlement to service connection for bilateral hearing loss, entitlement to service connection for asbestosis, entitlement to service connection for an acquired psychiatric disability, and entitlement to service connection for anemia; the Board has no further jurisdiction in these matters.  38 U.S.C. §§ 7104, 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction in any matter which under 38 U.S.C. § 511(a) is subject to a decision by the Secretary.  38 U.S.C. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105(b)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative, and must be in writing or on the record at a hearing.  38 C.F.R. § 20.204.

In a February 2018 written statement, the Veteran stated that he wished to withdraw his appeal as to all issues currently on appeal - i.e., entitlement to service connection for left leg varicose veins, entitlement to service connection for bilateral upper extremity and bilateral lower extremity cold weather injuries, entitlement to service connection for tinnitus, entitlement to service connection for bilateral hearing loss, entitlement to service connection for asbestosis, entitlement to service connection for an acquired psychiatric disability, and entitlement to service connection for anemia.  There remain no allegations of errors in fact or law for appellate consideration regarding these issues.  Accordingly, the Board does not have jurisdiction to consider an appeal in these matters, and the appeal in these matters must be dismissed.


ORDER

The appeal as to the claims of entitlement to service connection for left leg varicose veins, entitlement to service connection for bilateral upper extremity and bilateral lower extremity cold weather injuries, entitlement to service connection for tinnitus, entitlement to service connection for bilateral hearing loss, entitlement to service connection for asbestosis, entitlement to service connection for an acquired psychiatric disability, and entitlement to service connection for anemia is dismissed.




______________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


